Appeal from an order of the Family Court, Wyoming County (Michael F. Griffith, J), entered November 18, 2015 in a proceeding pursuant to Family Court Act article 10. The order, among other things, continued the placement of the subject child in the custody of the nonparty maternal grandmother.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Lasondra D. (Cassandra D.—Victor S.) ([appeal No. 1] 151 AD3d 1655 [2017]).
Present — Whalen, P.J., Smith, Centra, Peradotto and Scudder, JJ.